Foed, Judge:
The suits listed in schedule “A,” annexed hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEEEB Y STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the *444Court, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed ACM by Arthur C. Mitz on the invoices accompanying the entries covered by the pi'otests enumerated in the attached Schedule, assessed with duty at 13%% or 12%% ad valorem under Par. 353 of the Tariff Act of 1930 as modified, consists of parts of air data computers for F-104 aircraft, similar in all material respects to the merchandise the subject of Railway Express Agency, Inc. a/c Airesearch Manufacturing Co. v. United States, 55 Cust. Ct. 328, C.D. 2598, affirmed on rehearing 57 Cust. Ct. 304, C.D. 2797, Advance Treasury Decisions, Vol. 101, No. 44, page 40, wherein said merchandise was held properly dutiable as parts of airplanes at only 12%% ad valorem under Par. 370 of the Tariff Act of 1930 as modified, which rate was reduced to 11% ad valorem as to merchandise entered after June 30, 1962, by T.D. 55615 and T.D. 55816.
2. That the records in C.D. 2598 and C.D. 2797 may be incoi-porated with the record izz this case.
3. That these protests may be deemed submitted ozi this stipulation and the record thus made.
Acceptizzg the foregoizzg stipulation of facts azid following the authority cited, Railway Express Agency, Inc., a/c Airesearch Manufacturing Co. v. United States, 55 Cust. Ct. 328, C.D. 2598, affirmed on rehearing, Same v. Same, 57 Cust. Ct. 304, C.D. 2797, we find and hold the items of merchazzdise marked “A” and initialed ACM on the invoices by Examizzer Arthur C. Mitz to be properly dutiable as parts of airplanes at the rate of 12% per centum ad valorem under paragraph 370, Tariff Act of 1930, as znodified by the Sixth Protocol of Supplementary Cozicessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, or at the rate of 11 per centum ad valorem uzider paragraph 370, Tariff Act of 1930, as modified by T.D. 55615 or T.D. 55816, depending upon date of ezitry.
To the extent indicated the specified claim in these suits is sustaizzed; in all other respects azzd as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.